Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on December 29, 2021. Claims 1-20 were pending in the Application. Claims 1-20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 11, and 20 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Thus Claims 1-20 are currently pending and have been examined.

Response to Arguments


















In the context of Claim Interpretation, Intended Use, paragraph 3 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim Interpretation, Intended Use, moot. Examiner does hereby remove the Claim Interpretation, Intended Use, paragraph 3 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of Claim Interpretation, Optional Language, paragraphs 4-5 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim Interpretation, Optional Language, moot. Examiner does hereby remove the Claim Interpretation, Optional Language, for paragraphs 4-5 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of Claim Objections, paragraph 6.a. of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim 
In the context of 35 U.S.C. § 101, paragraph 7 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 101, mute. Examiner does hereby remove the rejection under 35 U.S.C. § 101, paragraph 7 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 10 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately and was persuasive to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, mute. Examiner does hereby remove the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 10 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 11-16 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, mute. Examiner does hereby remove the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 11-16 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. §103, Applicant respectfully submits that the reference Berdugo (assigned to Mastercard International Incorporated) was filed on Oct. 24, 2019 and published on Apr. 29, 2021. The present application has a priority date of May 29, 2020. Thus, Berdugo should not qualify as a reference in view of AIA  35 U.S.C.102(b)(2)(C). In particular, AIA  35 U.S.C. 102(b)(2)(C) provides that a disclosure made in a U.S. patent, U.S. patent application publication, or WIPO published application shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2) if, not later than the effective filing date of the 
Examiner has considered this argument and is persuaded that Berdugo should not qualify as a reference in view of AIA  35 U.S.C.102(b)(2)(C). 
In the context of 35 U.S.C. §103, Applicant submits that claim 1, and similarly claims 11 and 20, in part, recite "activating, by the server, a service application on a user device of the user". Further, Berdugo should not qualify as a reference in view of AIA  35 U.S.C. 102(b)(2)(C). Rule fails to remedy the deficiencies of Berdugo. For example, claim 1, and similarly claims 11 and 20, in part, recite, "communicating, by the server, one or more payment transaction messages associated with the payment transaction, to the service application." Applicant respectfully submits that no entity in Rule can be interpreted as "the service application" recited in claim 1 which communicates the payment transaction messages and is activated in the operation mode. For at least the foregoing reasons, Berdugo and Rule, alone or in combination, fail to teach or suggest each and every limitation recited in claim 1, and similarly claims 11 and 20.
In any event, as US Patent Application Publication No. US 20110184824 A1 to George is being applied to the newly amended subject matter for claim 1, and similarly claims 11 and 20, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 11, and 20 are not patentable. Claims 1, 11, and 20, stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of George, with FIG. 8, item 840, and [0093] and FIG. 9A, items 900, 910A, 920A, and [0094]; FIG. 9B, items 910B, 920B, and [0096], now applying to the applicable amended sections for claim 1, and similarly claims 11 and 20. Therefore, claim 1, laims 11 and 20, stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 1, 11, and 20, stand rejected under 35 U.S.C. 103. Claims 2-10, which depend on claim 1, stand rejected under 35 U.S.C. §103; and claims 12-19, which depend on Claim 11, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claim 11, Examiner notes that the following limitations: “a processor that executes the instructions to: receive …; identify …; activate …; communicate …; receive …; authenticate …; and process …” are intended uses of the “processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C).
Regarding Claim 13, Examiner notes that the following limitations: “…, wherein the processor executes the instructions to assign …” is an intended use of the “processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C).
Regarding Claim 14, Examiner notes that the following limitations: “…, wherein the processor executes the instructions to store …” is an intended use of the “processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C).
Regarding Claim 15, Examiner notes that the following limitations: “…, wherein the processor executes the instructions to: determine …; and communicate …” are intended uses of the “processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C).
Regarding Claim 16, Examiner notes that the following limitations: “…, wherein the processor executes the instructions to: receive …; and link
Regarding Claim 18, Examiner notes that the following limitations: “…, wherein the processor executes the instructions to host …” is an intended use of the “processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


















Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to “a method for communicating with a remotely activated service application;” claims 11-19 are directed to “a system for communicating with a remotely activated service application;” and claim 20 is directed to “a non-transitory computer readable medium. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “authenticating and processing a payment transaction” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a transaction request to process a payment transaction initiated … using a transaction card of a user; identifying, …, a category of the user based on the transaction request; …; communicating, …, one or more payment transaction messages associated with the payment transaction, …; receiving, … authentication information; authenticating, …, the user based on the authentication information; and processing, …, the initiated payment transaction upon successful authentication of the user.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a server”, “a service application”, “a payment terminal device”, “a user device”, “a memory”, “a processor”, and “a non-transitory computer-readable medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authenticating and processing a payment transaction.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authenticating and processing a payment transaction” using computer technology (e.g., “a server”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-10 and 12-19 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authenticating and processing a payment transaction.”
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 16 is the system claim of claim 11 that is a system claim that includes actions performed by a person, as it recites “…, wherein the processor executes the instructions to: receive, from the service application activated on the user device, …, wherein the reference authentication information is entered by the user
Claim 19 is the system claim of claim 11 that is a system claim that includes actions performed by a person, as it recites “…, wherein the authentication information is entered by the user in a predefined message format, ...” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “the user.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 § U.S.C. 102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wurmfeld et al (U. S. Patent Application Publication No. 20190114623 A1), herein referred to as Wurmfeld, and in view of George et al (U. S. Patent Application Publication No. 20110184824 A1), herein referred to as George.
Regarding claims 1, 11, and 20, Wurmfeld discloses a method for communicating with a remotely activated service application, the method comprising (FIG. 6, items 602, 604, and [0162]):
receiving, by a server, a transaction request to process a payment transaction initiated at a payment terminal device using a transaction card of a user (FIG. 6, items 606, 608, and [0163] and [0165]); …
processing, by the server, the initiated payment transaction upon successful authentication of the user ([0105]-[0109]) …
a system for communicating with a remotely activated service application, the system comprising (FIG. 6, items 602, 604, and [0162]): …
a memory storing instructions (FIG. 2, item 245, and [0050] and [0053]); and 
	a processor that executes the instructions to (FIG. 12, items 1250, and [0013]-[0014] and [0017]): …
a non-transitory computer readable medium having computer-executable instructions for communicating with a remotely activated service application that, upon perform operations including ([0123], and [0126]-[0127]): …
Wurmfeld does not specifically disclose, however, George discloses identifying, by the server, a category of the user based on the transaction request (FIG. 8, items 810, 820, 830, and [0092]-[0093]);
activating, by the server, the service application on a user device of the user, in an operation mode associated with the category of the user (FIG. 8, item 840, and [0093]); 
communicating, by the server, one or more payment transaction messages associated with the payment transaction, to the service application (FIG. 9A, items 900, 910A, 920A, and [0094]; FIG. 9B, items 910B, 920B, and [0096]);
receiving, by the server from the service application, authentication information ([0043]); 
authenticating, by the server, the user based on the authentication information ([0043], [0067], and [0114]); and
George teaches tactile overlay for point of sale terminal. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for disability challenged consumers to provide input to the point of sale (POS) terminal in order to more easily complete the transaction. Additionally, systems and 
Regarding claim 2, Wurmfeld and George disclose the limitations of claim 1. 
Wurmfeld further discloses the method of claim 1, wherein the category of the user is identified based on a first identification number of the transaction card, and wherein the transaction request is indicative of the first identification number (FIG. 17, item 1702, 1704, and [0200]-[0201]).
Regarding claims 3 and 13, Wurmfeld and George disclose the limitations of claims 1, 2, 11, and 12. Wurmfeld further discloses the method of claim 2, further comprising assigning, by the server, one or more identification numbers uniquely to each of a plurality of categories for managing transaction card issuance to a plurality of users belonging to the plurality of categories, wherein the transaction card, issued to the user belonging to the category of the user, is associated with the first identification number assigned to the category of the user (FIG. 18, item 1802-1808, and [0203]). 
Regarding claims 4 and 14, Wurmfeld and George disclose the limitations of claims 1, 2, 3, 11, 12, and 13. Wurmfeld further discloses the method of claim 3, further comprising storing, by the server, in a database associated with the server, the one or more identification numbers that are uniquely assigned to each of the plurality of categories, wherein the category of the user is identified by referring the database based on the transaction request ([0201] and [0203]). 
Regarding claim 10, Wurmfeld and George disclose the limitations of claim 1. Wurmfeld further discloses the method of claim 1, wherein the category is a differently-abled category and one of a deaf-blind category, a mute-blind category, or a deaf-mute category ([0200]). 
Regarding claim 12, Wurmfeld and George disclose the limitations of claim 11. Wurmfeld further discloses the system of claim 11, wherein the category of the user is 
identified based on a first identification number of the transaction card, wherein the transaction request is indicative of the first identification number (FIG. 17, item 1702, 1704, and [0200]-[0201]), and 	
wherein the category is a differently-abled category and one of a deaf-blind category, a mute-blind category, or a deaf-mute category ([0200]). 

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Wurmfeld et al (U. S. Patent Application Publication No. 20190114623 A1), herein referred to as Wurmfeld, in view of George et al (U. S. Patent Application Publication No. 20110184824 A1), herein referred to as George, and in further view of Edwards et al (U. S. Patent Application Publication No. 20130232037 A1), herein referred to as Edwards.
Regarding claims 5 and 15, Wurmfeld and George disclose the limitations of claims 1 and 11. Wurmfeld and George do not disclose, however, Edwards discloses the method of claim 1, further comprising: determining, by the server, a first time-duration for extending a time-out period for the payment transaction, based on the identification of the first predefined category of the user (FIG. 1, and [0026] and [0029]); and 
communicating, by the server, to the payment terminal device, a time-out extension message indicating the first time-duration, wherein, based on the time-out 
Edwards teaches techniques for personalizing self-checkouts. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include techniques for personalizing self-checkouts, as in Edwards; and to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a technique through which a disability appropriate local mechanism, at the lane the user would like to use, allowing for an experience better suited to people with visual or physical impairments by allowing selected customizable features, such as modifying screen layouts that would enlarge main areas of the screen, and/or extend time out values to allow for a slower response time for visually impaired users.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wurmfeld et al (U. S. Patent Application Publication No. 20190114623 A1), herein referred to as Wurmfeld, in view of George et al (U. S. Patent Application Publication No. 20110184824 A1), herein referred to as George, and in further view of Rule et al (U. S. Patent No. 10776775 B1), herein referred to as Rule.
Regarding claims 6 and 16, Wurmfeld and George disclose the limitations of claims 1 and 11. Wurmfeld and George do not disclose, however, Rule discloses the method of a predefined message format by way of the service application operating in the operation mode on the user device, the predefined message format referring to a special message format that is recognizable by the category of the user ([Column 9, lines 41-49] and [Column 10, lines 8-13]); and 
linking, by the server, the received reference authentication information to the transaction card, wherein the user is successfully authenticated for the payment transaction based on a match between the authentication information and the reference authentication information ([Column 10, lines 8-13] and [Column 9, lines 53-61]). 
Rule teaches an NFC enabled card for consumer accessibility. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an NFC enabled card for consumer accessibility, as in Rule; and to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a contactless card communicating with a secondary device to transmit accommodation or disability appropriate information, which facilitates the use of the device by a disability challenged user. By allowing a disability challenged user to communicate with a secondary device 
Regarding claims 7 and 17, Wurmfeld and George disclose the limitations of claims 1, 6, 11, and 16. Wurmfeld and George do not disclose, however, Rule discloses the method of claim 6, wherein the authentication information and the reference authentication information received by the server are in a first message format associated with the server, the first message format being different from the predefined message format, and wherein the authentication information and the reference authentication information are translated from the predefined message format to the first message format by way of the service application, prior to communicating to the server ([Column 10, lines 8-13] and [Column 9, lines 53-61]). 
Rule teaches an NFC enabled card for consumer accessibility. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an NFC enabled card for consumer accessibility, as in Rule; and to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wurmfeld et al (U. S. Patent Application Publication No. 20190114623 A1), herein referred to as Wurmfeld, in view of George et al (U. S. Patent Application Publication No. 20110184824 A1), herein referred to as George, and in further view of Friedman et al (U. S. Patent Application Publication No. 20190187859 A1), herein referred to as Friedman.
Regarding claims 8 and 18, Wurmfeld and George disclose the limitations of claims 1 and 11. Wurmfeld and George do not disclose, however, Friedman discloses the method of claim 1, further comprising hosting, by the server, the service application that is operable in a plurality of operation modes such that each of the plurality of operation modes is associated with one of a plurality of categories, wherein the plurality of operation modes includes the operation mode and the plurality of categories includes the category of the user ([0101]). 
Friedman teaches haptic interaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include haptic interaction, as in Friedman; and to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a point-of-sale (POS) customizable service that can include an application, module, or other service, which can be executed by a computing device, such as a server computer; and can interface with a POS application executed by a computing device at a retail location to customize the POS experience based upon disability challenged user identities, preferences, or the like. This POS customization for disability 
Regarding claims 9 and 19, Wurmfeld and George disclose the limitations of claims 1 and 11. Wurmfeld and George do not disclose, however, Friedman discloses the method of claim 1, wherein the authentication information is entered by the user in a predefined message format, wherein the predefined message format is Morse code format and wherein the operation mode is one of a visual mode, an audio mode, or a vibration mode ([0136]). 
Friedman teaches haptic interaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include haptic interaction, as in Friedman; and to include tactile overlay for point of sale terminal, as in George, to improve and/or enhance the technology for a dynamic transaction card, as in Wurmfeld, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a point-of-sale (POS) customizable service that can include an application, module, or other service, which can be executed by a computing device, such as a server computer; and can interface with a POS application executed by a computing device at a retail location to customize the POS experience based upon disability challenged user identities, preferences, or the like. This POS customization for disability challenged users will allow such users to avoid making mistakes when completing transactions and make for a more pleasant experience during the transaction process.    


Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Mon et al (U. S. Patent Application Publication No. 20110184865 A1) – Interacting with User at ATM Based on User Preferences
Mon recites apparatuses, methods, and computer program products that allow for interaction with a user at an automated teller machine (ATM) based on pre-established user preferences. For example, an ATM is provided having: (1) a user interface configured to receive user identifying information from a user; and (2) a processing device operatively coupled to the user interface and configured to use the user identifying information to determine a pre-established user preference, wherein the processing device is further configured to use the user interface to interact with the user based at least partially on the pre-established user preference. Mon was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692                                                                                                                                                                                         
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692